SHEVIN, Judge.
We reverse the order of the Unemployment Appeals Commission, affirming the appeals referee’s denial of benefits to appellant on grounds of misconduct. Accepting the factual findings made by the appeals referee, we conclude that the appellant’s conduct was sufficient to justify her termination, but “did not rise to the level of misconduct necessary so as to deprive [appellant] of unemployment benefits.” Hernandez v. Florida Orthopedics, Inc., 861 So.2d 525, 526 (Fla. 3d DCA 2003)(quoting Santiago v. Home Depot USA, Inc., 716 So.2d 350 (Fla. 3d DCA 1998)). See Tacher v. Unemployment Appeals Comm., 721 So.2d 813 (Fla. 4th DCA 1998); Wark v. Home Shopping Club, Inc., 715 So.2d 323 (Fla. 2d DCA 1998); Hall v. Fla. Unemployment Appeals *1070Comm., 700 So.2d 107 (Fla. 1st DCA 1997).
Reversed and remanded.